Citation Nr: 0921128	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of fracture, left wrist, with arthritis.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a February 2006 rating decision 
issued by the Regional Office (RO) in Wilmington, Delaware 
that denied an increased evaluation for residuals of a 
fracture, left wrist, with arthritis, currently rated 10 
percent disabling.

The Veteran testified before the undersigned Member of the 
Board at an April 2009 hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that the Veteran was last examined 
by VA in connection with his claim for an increased rating 
for his left wrist disability in December 2005.  At that 
time, the Veteran reported stiffness, pain, and some weakness 
of the wrist which did not impair his activities of daily 
living.  Upon examination, decreased range of motion of the 
left wrist was shown which was not additionally limited by 
repetitive use.  A neurological examination was normal. 

At an April 2009 hearing before the undersigned Member of the 
Board, the Veteran testified that his symptoms increased in 
severity since his December 2005 VA examination.  He reported 
weakness of the left wrist that progressively worsened to the 
point that he cannot use his left hand to lift things because 
it gives out.  He has difficulty gripping objects in his left 
hand, especially when he has to use his thumb.  He testified 
that he has difficulty even holding a glass of water in his 
left hand.  He reported that he sometimes has shooting pains 
and drops objects that he is trying to hold.  The Veteran 
reported numbness in his fingertips.  He testified that he 
had to alter the way he performs his work activities to 
compensate for his difficulties using his left hand.  Under 
these circumstances, the Board finds a new examination is 
warranted to ascertain the current symptoms of the Veteran's 
residuals of fracture, left wrist, with arthritis. See 
VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to 
the Board that there has been a further increase in the 
severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue 
for additional evidentiary development, including a new 
examination).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for his 
left wrist since December 2005.  Based on 
the response, the RO/AMC should undertake 
all necessary action to obtain copies of 
all clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  VA 
records should be obtained.  If records 
are not located, the claims folder should 
document the efforts made to obtain the 
records.

2.  The Veteran should then be afforded a 
new VA examination by an appropriate 
physician.  All testing or studies deemed 
necessary should be performed, including 
any neurological testing deemed necessary 
in order to determine the severity and 
etiology of the Veteran's weakness of his 
left wrist, left hand, and thumb, 
decreased ability to grip, and numbness 
of the fingertips.  To the extent some of 
these complaints are attributable to the 
service connected arthritis of the wrist, 
that should specifically set out.  If 
some of these complaints are due to non-
service connected pathology, that should 
be set out.  The claims file should be 
made available for the examiner's review 
in connection with the evaluation.  All 
clinical manifestations of the Veteran's 
residuals of fracture, left wrist, with 
arthritis, should be documented.  The 
examiner should set forth any limitation 
of motion of the left wrist, as well as 
whether there is any ankylosis.  The 
examiner should also state whether there 
is any additional limitation of motion 
due to pain, fatigue, weakness, or 
incoordination after repetitive use.  All 
opinions and conclusions expressed by the 
examiner should be supported by a 
complete rationale in the report.  In 
explaining the opinions and conclusions 
reached, the examiner should address the 
previous VA examinations of record, as 
needed.

3.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




